Citation Nr: 0327509	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-08 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from February 1996 to June 
1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's migraine headache disorder has been 
manifested by approximately 1 to 2 prostrating attacks per 
week lasting a couple hours in duration, but with relief of 
symptoms beginning in 15 minutes following an Imitrex 
injection.

2.  The veteran's service connected disabilities prevent her 
from securing and following gainful employment at this time.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for migraine 
headaches have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.124a, Diagnostic 8100 (2003).

2.  The criteria for entitlement to TDIU have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2003); 38 C.F.R. § 4.16 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from February 1996 to June 
1997.  Her initial VA examinations in December 1997 
established the following diagnoses: chronic low back strain 
manifested by chronic pain, left sciatica and bulging discs 
at L3-L4, L4-L5 and L5-S1; hammertoe deformity of the 2nd 
right toe; urinary bladder incontinence manifested by 
urgency, frequency and nocturia with occasional use of pads; 
and quiescent herpes genitalis.  She was also given a 
diagnosis of migraine headaches.  She described severe 
headaches occurring twice per week with symptoms of nausea 
and visual blurring, burning and light sensitivity.  She 
treated these headaches with Imitrex injections, and the 
headaches usually subsided in a couple of hours.  She also 
had milder headaches several times per week which she treated 
with Motrin.

An RO decision dated February 1998 granted service connection 
for the above stated disabilities, and assigned a 40 percent 
rating for lumbar disc disease with radiculopathy, a 40% 
rating for urinary incontinence, a 10 percent rating for 
migraine headaches, and non-compensable ratings for hammertoe 
of the right 2nd toe and genital herpes.

The veteran filed her TDIU claim in May 1998.  At that time, 
she reported a military occupational specialty of military 
police.  Post-service, she had been employed as a clerk with 
Charlotte Regional Medical Center from September 1997 to 
April 1998.  She had worked 24+ hours per week with a highest 
monthly earning of $600 per month.  She indicated 35 days of 
lost work due to illness.  She had earned her high school 
diploma, and was pursuing higher education at Edison 
Community College.  She also had a pending application with 
VA's Vocational Rehabilitation, and was seeking "gainful" 
employment.

A statement from Charlotte Regional Medical Center indicated 
that the veteran had worked as a "Registration Clerk/PBX 
operator," and had lost 5 weeks of work due to disability.  
She last worked in May 1998 and was terminated due to 
"Migraine headaches, back condition."

Thereafter, the RO obtained the veteran's VA clinical records 
which reveal her treatment for lumbar spine disability 
manifested by complaint of low back pain, spasm and 
paresthesia of both lower extremities.  An August 1996 
magnetic imaging resonance (MRI) scan resulted in an 
impression of L3-4 degenerative disc disease with disc bulge, 
L4-5 degenerative disc disease with right paracentral 
herniation extending slightly inferior to the superior L5 
endplate, and L5-S1 facet joint hypertrophy.  It was noted 
that she was a likely candidate for surgery.  In November 
1997, she received emergency room treatment at Charlotte 
Regional Medical Center for low back pain with spasm and 
paresthesias in both legs.

Thereafter, the veteran's VA clinical records include her 
treatment for migraine headache with photosensitivity in 
March 1998.  In August 1998, she was prescribed a 
transcutaneous electrical nerve stimulation (TENS) unit for 
her lumbar spine disability.  An August 3, 1998 VA Vocational 
and Rehabilitation evaluation stated as follows:

SYNTHESIS OF EVALUATION-DETERMINATIONS
Based on a composite evaluation completed July 
1, 1998, as well as a telephonic counseling 
session with the veteran on July 31, 1998, an 
entitlement decision is made.  [The veteran] 
has a 70% service connected disability rating 
for urinary incontinence (40%), lumbar disk 
disease with radiculopathy with history of 
sciatica (40%), migraine headaches (10%), 
genital herpes (10%), and hammer toe (10%).  
[The veteran] also has a number of non-service 
connected conditions to include: right knee 
condition, residuals of left knee injury, 
swelling of lower extremities, ingrown toe 
nail, and hemorrhoids.  Because limitations 
are noted, an impairment is found.  The 
effects of the impairment contribute in an 
observable, identifiable, and measurable way 
to the veteran's ability to prepare for, 
obtain, or retain employment consistent with 
her abilities, aptitudes, and interests and 
the vocational impairment results in 
substantial part from the service connected 
disabilities.  [The veteran] is not currently 
employed, except as a work study at the Ft. 
Myers Outpatient Clinic.  She is also 
volunteering at the Ft. Myers OPC with Social 
Work department where she is observing 
counseling sessions and learning appropriate 
report writing techniques.  The skills the 
veteran possesses are not transferable to the 
civilian sector of work and would aggravate 
her conditions further if civilian training 
were provided in this area in which she was 
trained in the military.  It appears she has 
not overcome the effects of her disabilities, 
as she is not employable at this time.  
Therefore, [the veteran] is found to have an 
employment handicap and because her 
limitations are deemed significant in nature, 
she is also found to have a serious employment 
handicap.  However, reasonable feasibility is 
questionable at this time.  It is agreed upon 
by [the] VRC and veteran to complete a plan of 
an extended evaluation to determine whether 
the veteran is currently medically feasible 
and whether her vocational goal is 
appropriate.

REHABILITATION SERVICES NEEDED/SUMMARY
The objectives of the IEEP have been reviewed 
and agreed upon with the veteran.  She will 
begin taking general academic classes in 8-98 
at Edison Community College for one term.  In 
the meantime, [the veteran] agrees to 
participate in a volunteer program for the 
period of one term to explore and learn more 
about the field of Social Work.  [The veteran] 
will also establish proactive medical 
management of her disabling conditions.  Upon 
completion of one term and [all the] 
objectives of the IEEP, VRC and veteran will 
re-address the question of feasibility and 
will proceed with Chapter 31 benefits 
accordingly and appropriately...

The veteran underwent an arthroplasty of the right 2nd toe, 
due to hammer digit syndrome, in October 1998.

In January 1999, the veteran underwent several VA 
examinations to determine the nature and severity of her 
service connected disabilities.  On her genitourinary 
examination, she reported daytime voiding of 10 times per 
day, and nocturia every 2 hours.  She had marked urgency, and 
used Depends 3 to 4 times per week.  The examiner provided 
opinion that the veteran's activities were markedly 
restricted as her activities surrounded around her needs to 
use the bathroom.  She was given a diagnosis of urinary 
incontinence due to lumbar spine degenerative joint disease.  
Her joints examination noted her complaint of lumbar spine 
pain, weakness, stiffness, easy fatigability and lack of 
endurance.  She reported daily flare-ups which were moderate 
to severe in intensity with an 80 percent loss of motion.  
Her physical examination demonstrated restricted and painful 
motion, paravertebral spasm, decreased deep tendon reflexes 
on the right, and difficulty with straight leg raising.  Her 
feet examination noted complaint of pain, weakness, stiffness 
and swelling of the right foot.  On examination, her right 
toe was swollen, tender and red with no active movement of 
any joint.

On VA neurology examination in January 1999, the veteran 
reported 4 to 6 headaches per month.  Her headaches usually 
started around the eyes, and moved to the back of her head.  
Her headaches were throbbing and severe in intensity, 
averaging an 8 on a scale of 10, kept her from work, and 
forced her to lie down on a bed in a dark room.  She also had 
symptoms of photophobia, marked weakness and loss of 
strength.  She self-injected Imitrex every 5 to 6 days, and 
reported relief of pain beginning in 15 minutes.  She also 
took 600 mg. of Motrin 4 to 5 times per day.  She was given a 
diagnosis of migraine headaches.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

VA has defined competency of evidence as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

38 C.F.R. §3.159(a) (2003).

The Board has considered all the evidence of record, but has 
reported only the most probative evidence regarding the 
current degree of impairment which consists of records 
generated in proximity to and since the claims on appeal.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The severity of a headache disorder is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
38 C.F.R. § 4.124a.  Under Diagnostic Code 8100, the current 
10 percent rating contemplates migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  A 30 percent rating is 
warranted for migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  The maximum 50 percent rating is warranted 
for very frequent, completely prostrating and prolonged 
attacks productive of severe economic inadaptability.

The veteran reports recurrent migraine headaches of both a 
mild and severe nature.  Her severe headaches consist of 
approximately 1 to 2 prostrating attacks per week lasting a 
couple hours in duration, but with relief of symptoms 
beginning in 15 minutes following an Imitrex injection.  Her 
associated symptoms include nausea and visual blurring, 
burning and light sensitivity.  The Board has no reason to 
doubt the veracity of her report of symptoms, and finds that 
she clearly meets the criteria for a 30 percent rating under 
Diagnostic Code 8100.  Therefore, the Board grants a 30 
percent rating for migraine headaches.

The Board further finds that the preponderance of the 
evidence weighs against a rating in excess of 30 percent for 
the veterans' migraine headache disorder.  The veteran 
describes prostrating attacks of headaches which vary may 
occur up to twice per week.  She reports needing bed rest for 
her symptoms, but also reports relief of symptoms beginning 
within 15 minutes of an Imitrex injection.  In the Board's 
opinion, the frequency and duration of the veteran's 
prostrating headaches falls short of the requirement of 
"very frequent completely prostrating and prolonged 
attacks" required for a higher rating under Diagnostic Code 
8100.  Additionally, her 30 percent rating contemplates a 
significant loss of working time due to her disability, see 
38 C.F.R. § 4.1, and the Board does not find on this record 
that her headache disorder, in and of itself, is productive 
of severe economic inadaptability.  Her disability does not 
more closely approximate the criteria required for a 50 
percent rating, and the preponderance of the evidence weighs 
against a higher rating under Diagnostic Code 8100.

The Board does find that the veteran's migraine headache 
disorder, when combined with her other service connected 
disabilities, prevents her from securing and following 
gainful employment at this time.  Her service connected 
disabilities are evaluated as follows: a 40 percent rating 
for lumbar disc disease with radiculopathy, a 40% rating for 
urinary incontinence, a 30 percent rating for migraine 
headaches, and non-compensable ratings for hammertoe of the 
right 2nd toe and genital herpes.  As such, she is eligible 
for a TDIU rating.  38 C.F.R. § 4.16(a) (2003) (eligibility 
for TDIU exists where there is one service connected 
disability rated as 40 percent disabling with a combined 
disability rating exceeding 70 percent).  Thus, she would be 
entitled to TDIU if the evidence shows that, due to her 
service connected disabilities, she is precluded from 
obtaining or maintaining any gainful employment consistent 
with her education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2003).  Her age may not be considered a 
factor.  38 C.F.R. § 3.341(a) (2003). 

The veteran last worked in April 1997 at Charlotte Regional 
Medical Center as a clerk.  This was essentially part-time 
employment which, on a yearly basis, would have yielded a 
yearly income of approximately $7200.  This employment cannot 
be considered "substantially gainful employment."  See 
Bowling v. Principi, 15 Vet. App. 1, 7 (2001) (substantially 
gainful employment refers to, at the minimum, the ability to 
earn a living wage, and substantially gainful employment does 
not exist if the annual income is below the poverty threshold 
for one person).  See e.g., 66 Fed. Reg. 59304 (Nov. 27, 
2001) (weighted average poverty threshold for one person in 
the year 2000 was $8,794).

 In August 1998, VA's Vocational and Rehabilitation Service 
found that the veteran "is not employable at this time" and 
that her "vocational impairment results in substantial part 
from the service connected disabilities."  The veteran has 
been involved in work study programs for educational purposes 
and has been taking courses at a community college as part of 
VA's Vocational and Rehabilitation Program.  This training is 
intended to help her overcome her service connected 
disability, and obtain gainful employment consistent with her 
education and occupational experience.  These activities, 
however, do not equate with a current ability to engage in 
substantially gainful employment, particularly in an 
occupation consistent with her prior training and experience 
in policing.  See 38 C.F.R. § 4.10 (2003) (functional 
impairment due to disability must be evaluated by the effects 
of disability upon the person's ordinary activity; a person 
too disabled to engage in employment may be too disabled to 
engage in employment although he or she is up and about and 
fairly comfortable at home or upon limited activities).  

On this record, the Board must find that the veteran's 
service connected disabilities prevent her from securing and 
following gainful employment at this time.  This finding is 
based upon opinion from VA's Vocational and Rehabilitation 
Service that the veteran is currently unemployable, in 
substantial part, due to her service connected disabilities.  
A TDIU rating is not permanent in nature, and could be 
revised should the veteran successfully gain the skills 
required for her to obtain substantially gainful employment 
consistent with her service connected disability.  See Faust 
v. West, 13 Vet. App. 342 (2000) (a TDIU rating may be 
terminated where the claimant subsequently earns a 
substantial income through employment).

In so holding, the Board has considered the veteran's report 
of symptoms as both credible and competent in this case.  Her 
report of symptoms have been relied upon in granting an 
increased rating for migraine headaches and entitlement to 
TDIU.  The entire evidence of record, however, does not 
establish her entitlement to a rating in excess of 30 percent 
for her migraine headaches.  The Board also notes that the RO 
provided the veteran a "VCAA" letter in July 17, 2001 which 
notified her of the relative duties on the part of herself 
and VA in substantiating her claims.  See 38 U.S.C.A. § 5103 
(West 2002).  A one-year period has passed since the 
veteran's receipt of the VCAA letter, see 38 U.S.C.A. 
§ 5103(b)(1), and all evidence identified by the veteran as 
relevant to her claim on appeal has been associated with the 
claims folder.  See 38 C.F.R. § 5103(b) (West 2002).  VA also 
provided VA examination as necessary to decide the claim for 
an increased rating for migraine headaches.  See 38 U.S.C.A. 
§ 5103(d) (West 2002).  On this record, the Board finds that 
VA has satisfied its duty to provide notice and assistance in 
this case.


ORDER

A 30 percent rating for migraine headaches is granted, 
subject to regulations governing the award of monetary 
benefits.

Entitlement to TDIU is granted.



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



